Crane, P. J. A. D.,
Temporarily Assigned, concurring. In my judgment the result we reach leaves the Division on Civil Eights and the Commissioner of Education in the unfortunate position of competitors in the area of curriculum management in the public schools.
The Commissioner is vested with the power and duty to supervise all of the schools of the State receiving support from state appropriations. N. J. S. A. 18A:4-23. Jenkins v. Morris Tp. School Dist. and Bd. of Ed., 58 N. J. 483, 494 (1971). The Commissioner is also empowered to hear and determine “all controversies and disputes” arising under the school laws or under the rules of the State Board. N. J. S. A. 18A:6-9. Among the laws he is required to apply in *212his supervision of the schools is N. J. S. A. 18A:36-20, which prohibits discrimination in courses of study.
The Division on Civil Rights is vested with the duty and power to prevent and eliminate discrimination in places of public accommodation, including any educational institution under the supervision of the State Board of Education or the Commissioner of Education. N. J. S. A. 10:5-1; N. J. S. A. 10:5-6.
A close examination of all the relevant statutory enactments leads to no discernible expression of legislative intention as to which enactment should control. Under those circumstances, I am content to leave resolution of the issue of where jurisdiction should be vested as a matter of sound governmental policy to that branch of government which has the essential responsibility of formulating governmental policy, namely the Legislature. I trust its attention will be called to this anomolous situation in which two independent administrative agencies have concurrent jurisdiction over the same subject matter.